Title: Jesse Waln to James Madison, 22 July 1831
From: Waln, Jesse
To: Madison, James


                        
                            
                                Respected Sir
                            
                            
                                
                                    Philadelphia
                                
                                July 22nd 1831
                            
                        
                         
                        Immediately after my return from Europe at the suggestion of many Friends well known to you, and some
                            distinguished officers in our Navy, I was induced to apply for the Consulate at Tangier, and as that situation is vacated
                            by the Death of the former incumbent I am encouraged to hope for success. Since I had the pleasure of visiting you and Mrs
                            M at Washington, have made frequent Voyages to remote and unhealthy Climates, and it is a melancholy reflection that the
                            rewards of my toils have not exceeded the dangers of them, however to repine is useless, I will anticipate brighter
                            prospects—and take the liberty of enclosing Copies of recommendations long since presented, and a Letter for our
                            venerable Friend Mr Rawle to which I ask the favour of your Signature—be pleased to present my best regards to Mrs
                            Madison. I learn that you are both in the enjoyment of good Health, which I pray may long be continued—With much esteem I
                            Subscribe myself your obedient Servt
                        
                            
                                J. Waln
                            
                        
                    P. S. I shall be obliged by an early return of the Papers